 Case 2:15-cv-00463-RCL-SMD Document 241-70 Filed 01/21/20 Page 1 of 8

MANDATORY TIME RELEASE DATE:
                                                                            THIS REPORT CREATED:
COMMUTED TIME RELEASE DATE:
                                                                                   7/3/2013 11:58 AM
                                                                               REVISION #:

                                                TRANSCRIPT JREPARED BY: T. KING
                   MONTGOMERY MUNICIPAL COURT - STATE OF ALABAMA
BOOKING DATE & TIME: 7/2/2013 9:57 PM BOOKING
                                              #: 2013-00006648
NAME:ANGELA M MCCULLOUGH
RACE: B           SEX:M            DOB:                SSN:
ADDRESS: 6241 WOODLEY CIR         MONTGOMERY, AL 36116

            CHARGE DESCRIPTION           CASE #               COURT DISPOSITION OF CASE
     1    DRIVING W /SUSPENDED      2011TRT007985        1   DAY

     2    DRIVING W/SUSPENDED       2013TRT042422        1   DAY
          NO PROOF OF
          INSURANCE                 2011 TRT056458   1       DAY

  4      NO CHILD RESTRAINT        2011 TRT007987    1       DAY
         NO PROOF OF
                                   2011 TRT007986            DAY CC
         INSURANCE                                   1




 6       IMPROPER TAIL LIGHTS      2013TRT042420     1       DAY CC
         NO PROOF OF
         INSURANCE                 2013TRT042421     1       DAY CC

 8       FALSE STATEMENT           2004CRA000391A COMMUTED ON $407.00

 9       DRIVING W/SUSPENDED       2006TRT012376     COMMUTED ON $619.00

 10      DRIVING W /SUSPENDED      2006TRT012375     COMMUTED ON $169.00

11       NO DRIVER LICENSE         2001TRT029275     COMMUTED ON $ê22.00
         NO PROOF OF
12                                 2008TRT064789     COMMUTED ON $169.00
         INSURANCE
13       DRIVING W/SUSPENDED       2010TRT023050     COMMUTED ON $95.00

14       NO CHILD RESTRAINT        2010TRT023051     COMMUTED ON $170.00

15       NO DRIVER LICENSE         2008TRT064788     COMMUTED ON $á19.0O

16       NO DRIVER LICENSE         2001TRT009552     COMMUTED ON $ 14.00

17       IMPROPER LIGHTS           2002TRT036427     COMMUTED ON $16.00

                                                                       t
                                                                        1




               t     DEFENDANT'S   1
                                          City SJM Ex. 70
                                                                            COURT 009338
  Case 2:15-cv-00463-RCL-SMD Document 241-70 Filed 01/21/20 Page 2 of 8

MANDATORY TIME RELEASE DATE:                                           THIS REPORT CREATED:
COMMUTED TIME RELEASE DATE:                                                   7/3/2013 11:58 AM
                                                                          REVISION #:

                                            TRANSCRIPT PREPARED BY: T. KING
               MONTGOMERY MUNICIPAL COURT - STATE OF ALA1BAMA
BOOKING DATE & TIME: 7/2/2013 9:57 PM BOOKING #: 2013 -00006648   Ij




NAME:ANGELA M MCCULLOUGH
RACE: B           SEX:M           DOB:              SSN:
ADDRESS: 6241 WOODLEY CIR        MONTGOMERY, AL 36116

          CHARGE DESCRIPTION         CASE #          COURT DISPOSITION OF CASE
  I    DRIVING W /SUSPENDED     2011 TRT007985   1   DAY

  2    DRIVING W/SUSPENDED      2013TRT042422    1   DAY
       NO PROOF OF
       INSURANCE                2011TRT056458    1   DAY

  4    NO CHILD RESTRAINT       2011TRT007987    1   DAY
       NO PROOF OF
                                2011TRT007986    1   DAY CC
       INSURANCE
  6    IMPROPER TAIL LIGHTS     2013TRT042420    1   DAY CC
       NO PROOF OF
                                                 1   DAY CC
       INSURANCE
 8     FALSE STATEMENT          2004CRA000391A COMMUTED ON $407.00

 9     DRIVING W /SUSPENDED     2006TRT012376    COMMUTED ON $619.00

 10    DRIVING W/SUSPENDED      2006TRT012375    COMMUTED ON $169.00

 11    NO DRIVER LICENSE        2001TRT029275    COMMUTED ON $222.00
       NO PROOF OF
 12                             2008TRT064789    COMMUTED ON $169.00
       INSURANCE
 13   DRIVING W /SUSPENDED      2010TRT023050    COMMUTED ON $495.00

 14   NO CHILD RESTRAINT        2010TRT023051    COMMUTED ON $170.00

 15   NO DRIVER LICENSE         2008TRT064788    COMMUTED ON $19.00

16    NO DRIVER LICENSE         2001TRT009552    COMMUTED ON $214.00

 17   IMPROPER LIGHTS           2002TRT036427    COMMUTED ON $16.00




                                                                       COURT 009471
      Case 2:15-cv-00463-RCL-SMD Document 241-70 Filed 01/21/20 Page 3 of 8


    MANDATORY TIME RELEASE DATE:
i   COMMUTED TIME RELEASE DATE:
                                                                                 THIS REPORT CREATED:
                                                                                        7/3/2013 I I:58 AM
                                                                                    REVISION #:

                                                   TRANSCRIPT )PREPARED BY: T. KING
                      MONTGOMERY MUNICIPAL COURT - STATE OF ALABAMA
    BOOKING DATE & TIME: 7/2/2013 9:57 PM BOOKING #: 2013 -00006648
    NAME:ANGELA M MCCULLOUGH
    RACE: B           SEX:M            DOB:                 SSN:
    ADDRESS: 6241 WOODLEY CIR         MONTGOMERY, AL 36116
                                      r
                 CHARGE DESCRIPTION           CASE #               COURT DISF1DSITION OF CASE
          1    DRIVING W/SUSPENDED        2011TRT007985       1   DAY

      2        DRIVING W /SUSPENDED       2013TRT042422       1   DAY
               NO PROOF OF
               INSURANCE               2011TRT056458      1       DAY

      4        NO CHILD RESTRAINT      2011TRT007987      1       DAY
              NO PROOF OF
              INSURANCE               2011TRT007986       1       DAY CC

      6       IMPROPER TAIL LIGHTS    2013TRT042420       1       DAY CC
              NO PROOF OF
                                      2013TRT042421       1       DAY CC
              INSURANCE
     8        FALSE STATEMENT         2004CRA000391A COMMUTED ON $407.00

     9        DRIVING W/SUSPENDED     12006TRT012376      COMMUTED ON $619.00

     10       DRIVING W/SUSPENDED     2006TRT012375       COMMUTED ON $ j69.00

     11       NO DRIVER LICENSE       2001TRT029275       COMMUTED ON $422.00
              NO PROOF OF
     12                               2008TRT064789       COMMUTED ON $169.00
              INSURANCE
     13       DRIVING W/SUSPENDED     2010TRT023050       COMMUTED ON $95.00

    14        NO CHILD RESTRAINT      2010TRT023051       COMMUTED ON $170.00

    15        NO DRIVER LICENSE       2008TRT064788       COMMUTED ON $419.00

    16        NO DRIVER LICENSE       2001TRT009552       COMMUTED ON $214.00

    17        IMPROPER LIGHTS         2002TRT036427       COMMUTED ON $16.00

                                                                             I




                                                                             I
                                                                             i




                                                                                 COURT 009479
              Case 2:15-cv-00463-RCL-SMD Document 241-70 Filed 01/21/20 Page 4 of 8
     Defendant's Name:    MCCULLOUGH, ANGELA                               MONTGOMERY MUNICIPAL COURT
     Social Security Number:
                                                                                           Magistrate/Clerk
     DOB:                     Sex:    M   Race:             B                              Date Served
     SECTION A
     Alfas Warrants - COURT OFFENSES ONLY (Defendant MUST Post Bail of Any
                                                                           Form)
        Case Number            UTTC Number    Charge Description               Bon Amount
      1 2011TRT007985
                               V3476907       DRIVING WHILESUSPENDE                     E
                                                                                     500.00
     2r
     3
          01.-7,i?7oq,2    as    V cb0$            Z        _s      Id..,//
     4
     5
     6
     7
     8
     9
 10

 SECTION B
Allas Warrants - NON -COURT OFFENSES (Defendant MAY Post Bail of Any Form or Simo4 Pay the
                                                                                           Fine & Cost Shown)
    Case Number
     1   2011 TRT056458
     2 2011TRT007987
                          UTTC Number
                                 N4205426
                                 V3476909
                                          Charge Description
                                                 NO INSURANCE!   t
                                                 NO CHILD RESTRAINT j
                                                                     4     f
                                                                           Bond Amount       Fine & Cost
                                                                                             500.00
                                                                                             500.00
                                                                                                          $633.00
                                                                                                          $308.00
     3 2011TRT007                V3476908        NO INSURANCE                                500.00
     4   '1                                                                      -(.I                     $633.00

     5
     6
                                                                                  -tc   u!

     7
     8
 9
10
11
12
13
14
15

SECTION C
Cables Warrants - MANDATORY FINE ($500 Cash Ball Only - Or Defendant MUST Pay Out i}II Fines And Court Costs)
    Case Number          UTTC Number       Charge Description              Cash Baird Amt      Fine & Cost
  1 2004CRA000391A                         FALSE STATEMENT                        $500.00
 2 2006TRT012376         M8807049          DRIVING WHILE SUSPENDED                    00.00
 3 2006TRT012375         M8807048          DRIVING WHILE SUSPENDED                    00.00
 4 2001TRT029275         M3406024         NO DRIVER LICENSE                           00.00
 5 2008TRT064789         N2099249         NO INSURANCE                                00.00
 6 2010TRT023050-        N3586539          DRIVING WHILE SUSPENDED                    00.00
 7 2010TRT023051         N3586540         NO CHILD RESTRAINT                          00.00
 8 2008TRT064788         N2099248         NO DRIVER LICENSE                           00.00
 9 2001TRT009552         M2360102               --N
                                              DRIVER LICENSE                          00.00
10 2002TRT036427         M3454330 . ;',;  IÍf MAO LIGHTS                              00 00
11
12
13
14                                            JUL 2013
15

TO THE WARDEN OF THE MONTGOMERY              CÎ
                                              COMMUTE


DEFENDANT MUST POST BOND OF ANY TYPE INTHE,AMOUNT OF
                                                       }IS SUMMARY - DEFENDANT MAY BE fLEASE AS FOLLOWS:

                                                               $500.00
-AND/OR-
DEFENDANT MAY PAY FINES AND COSTS OF  $ - 4.00  Qg MU POST BOND OF ANY TYPE IN THE AMOUNT OF          $1,500.00
-AND /OR-
DEFENDANT MUST PAY FINES AND COSTS OF $4,186.00 SE MUST POST CASH BOND IN THE AMOUNT OF               $5,000.00

                          (TOTAL PAYABLE): $5,760.00    \
                                                                 r)C`r'S
                                                                                                COURT 009339
            Case 2:15-cv-00463-RCL-SMD Document 241-70 Filed 01/21/20 Page 5 of 8
     Defendant's Name: MCCULLOUGH, ANGELA
                                                                        MONTGOMERY MUNICIPAL COURT
     Social Security Number:
     DOB:                    Sex:  M   Race:         B
                                                                           J.  u b_Q.c) Magistrate /Clerk
                                                                                  3)aj1
                                                                                        Date Served
     SECTION A
     Allas Warrants - COURT OFFENSES ONLY (Defendant MUST Post Bail of Any Form)
         Case Number           UTTC Number    Charge Description               Bond Amount
      1 2011TRT007985
                               V3476907       DRIVING WHILE SUSPENDED                $500.00
     2
     3
     4
     5
     6
  7
  8
  9
 10

 SECTION B
 Alias Warrants - NON -COURT OFFENSES (Defendant MAY Post Bail of Any Form or Simply Pay the Fine &
                                                                                                    Cost Shown)
    Casa Number            UTTC Number     Charge Description               Bond Amount        Fine & Cost
  12011TRT056458           N4205426        NO INSURANCE                            $500.00            $633.00
  2 2011TRT007987          V3476909        NO CHILD RESTRAINT                      $500.00            $308.00
  3 2011TRT007986          V3476908        NO INSURANCE                            $500.00            $633.00
     4
     5
     6
     7
     8
     9
10
11
12
13
14
15

SECTION C
Capias Warrants - MANDATORY FINE ($500 Cash Bail Onl - Or Defendant MUST Pay Out All Fines And Court Costs)
   Case Number           UTTC Number      Charge Description              Cash Bond Amt      Fine & Cost
 1 2004CRA000391A                         FALSE STATEMENT                        $500.00            $634.00
 2 2006TRT012376         M8807049         DRIVING WHILE SUSPENDED                $500.00            $910.00
 3 2006TRT012375         M8807048         DRIVING WHILE SUSPENDED                $500.00            $325.00
 4 2001TRT029275         M3406024         NO DRIVER LICENSE                      $500.00            $365.00
 5 2008TRT064789         N2099249         NO INSURANCE                           $500.00            $296.00
 6 2010TRT023050         N3586539         DRIVING WHILE SUSPENDED                $500.00            $460.00
 7 2010TRT023051         N3586540         NO CHILD RESTRAINT                     $500.00            $297.00
 8 2008TRT064788         N2099248         NO DRIVER LICENSE                      $500.00            $361.00
 9 2001 TRT009552        M2360102         NO DRIVER LICENSE                      $500.00            $341.00
10 2002TRT036427         M3454330         IMPROPER LIGHTS                        $500.00            $197.00
11
12
13
14
15

TO THE WARDEN OF THE MONTGOMERY CITY          JAIL: SUMMARY - DEFENDANT MAY BE RELEASE AS FOLLOWS:
DEFENDANT MUST POST BOND OF ANY TYPE IN THE AMOUNT OF          $500.00
-AND /OR-
DEFENDANT MAX PAY FINES AND COSTS OF  $1,574.00 OR MAY POST BOND OF ANY TYP IN THE AMOUNT OF     $1,500.00
-AND /OR-
DEFENDANT MUST PAY FINES AND COSTS OF $4,186.00 Q$ MUST POST CASH BONO IN THE AMOUNT OF          $5,000.00

                     (TOTAL PAYABLE): $5,760.00




                                                                                          COURT 009437
                Case 2:15-cv-00463-RCL-SMD Document 241-70 Filed 01/21/20 Page 6 of 8
     De:endant's Name:    MCCULLOUGH, ANGELA                                      MONTGOMERY MUNICIPAL COURT
     Social Security Number:
     DOB:
                                                                                      1 1.4212.0 Magistrate/Clerk
                              Sex:    M   Race:                  B                                Date Served
     SECTION A
     Alias Warrants - COURT OFFENSES ONLY (Defendant MUST Post
                                                                Ball of Any Form)


                                                                                .
         Case Number           UTTC Number    Charge Description                Bon ASnount
      1      2011TRT007985           V3476907           DRIVING      WHILESUSPENDEp..                .500.00
         3
                                     11(a560f5'5         Z) k)
     4
     5
     6
     7
     8
     9
 10

 SECTION B
 Allas Warrants - NON -COURT OFFENSES (Defendant MAY Post Bail of Any Form or Simpl¢ Pay
                                                                                         th e Fine & Cost Shown)
     Case Number           UTTC Number     Charge Description               Bond A ount         Fine & Cost
  1 2011TRT056458          N4205426        NO INSURANCE!                            500.00             $633.00
  2 2011TRT007987          V3476909        NO CHILD RESTRAINT                       500.00

                                     fft
                                                                                                       $308.00
  3 2011TRT007 :.          V3476908        NO INSURANCE                             500.00             $633.00
     4       filiMr4A.MS..                              fffa _         FAWM.-IPMAF;
                                                                                      .

     5
     6
                     D ...fer_   /         CID           .WIrIfJ.sír                           cc   ,r
     7
     8
 9
10
11
12
13
14
15

SECTION C
Capias Warrants - MANDATORY FINE ($500 Cash Bail Only - Or Defendant MUST Pay Out II Fines And Court Costs)
   Case Number           UTTC Number       Charge Description              Cash B d Amt      Fine . Cost
 1 2004CRA000391 A                        FALSE STATEMENT                        S500.00            $63404
 2 2006TRT012376         M8807049         DRIVING WHILE SUSPENDED                   00.00
 3 2006TRT012375         M8807048         DRIVING WHILE SUSPENDED                   00.00
 4 2001TRT029275         M3406024         NO DRIVER LICENSE                         00.00
 5 2008TRT064789         N2099249         NO INSURANCE!                             00.00
 6 2010TRT023050         N3586539         DRIVING WHILE SUSPENDED                   00.00
 7 2010TRT023051         N3586540         NO CHILD RESTRAINT                        00.00
 8 2008TRT064788         N2099248         NO DRIVER LICENSE                        00.00
 9 2001TRT009552         M2360102        -NQ-DRIVER LICENSE                         00.00
10 2002TRT036427         M3454.330 ; -:=  l   REFER LIGHTS                         00.00
                                  ....a
11
12
13
14                                                  JUL ?f1f3
15
                                                   COMMUTE
TO THE WARDEN OF THE MONTGOMERY CM/LA(                          SUMMARY - DEFENDANT MAY BE               LEASE AS FOLLOWS:
DEFENDANT MUST POST BOND OF ANY TYet;1N. THE .AMOUNT OF        $500.00
-AND/OR-
DEFENDANT MAY PAY FINES AND COSTS OF
-AND/OR-
DEFENDANT MUST PAY FINES AND COSTS OF
                                     $ 4.00
                                                    --
                                               Qfi MAY POST BOND OF ANY TYPE

                                                 $4,186.00
                                                                                          IN   THE AMOUNT OF


                                                             OA MUST POST CASH BOND IN THE AMOUNT OF
                                                                                                                  $1,500.00

                                                                                                                  $5,000.00

                             (TOTAL PAYABLE): $5,760.00      \
                                                                                                          COURT 009472
                 Case 2:15-cv-00463-RCL-SMD Document 241-70 Filed 01/21/20 Page 7 of 8
     Defendant's Name:    MCCULLOUGH, ANGELA                              MONTGOMERY MUNICIPAL COURT
     Social Security Number:
                                                                            (3ß1._.20_.4_.J Magistrate /Clerk
     DOB:                            Sex:      M   Race:   B                       all ),   Date Served
 SECTION A
 Allas Warrants - COURT OFFENSES ONLY (Defendant MUST Post Bail of Any Form)
     Case Number           UTTC Number    Charge Description               Bond Amount
  1 2011TRT007985          V3476907       DRIVING WHILE SUSPENDED                $500.00
         2
         3
         4
     5
         6
         7
     8
  9
 10

 SECTION B
 Alias Warrants - NON -COURT OFFENSES (Defendant MAY Post Bail of Any Form or Simply Fay the Fine &
                                                                                                    Cost Shown)
    Case Number            UTTC Number     Charge Description               Bond Amount        Fine & Cost
     1       2011TRT056458          N4205426         NO INSURANCE                      $500.00          $633.00
     2 2011TRT007987                V3476909         NO CHILD RESTRAINT                $500.00          $308.00
     3 2011TRT007986                V3476908         NO INSURANCE                      $500.00          $633.00
     4
     5
     6
     7
 8
     9
10
11
12
13
14
15

SECTION C
Captas Warrants - MANDATORY FINE ($500 Cash Ball Only - Or Defendant MUST Pay Out All Fines And Court Costs)
   Case Number           UTTC Number      Charge Description               Cash Bond Amt      Fine & Cost
 1 2004CRA000391 A                        FALSE STATEMENT                         $500.00            $634.00
 2 2006TRT012376         M8807049         DRIVING WHILE SUSPENDED                 $500.00            $910.00
 3 2006TRT012375         M8807048         DRIVING WHILE SUSPENDED                 $500.00            $325.00
 4 2001TRT029275         M3406024         NO DRIVER LICENSE                       $500.00            $365.00
 5 2008TRT064789         N2099249         NO INSURANCE                            $500.00            $296.00
 6 2010TRT023050         N3586539         DRIVING WHILE SUSPENDED                 $500.00            $460.00
 7 2010TRT023051         N3586540         NO CHILD RESTRAINT                      $500.00            $297.00
 8 2008TRT064788         N2099248         NO DRIVER LICENSE                       $500.00            $361.00
 9 2001 TRT009552        M2360102         NO DRIVER LICENSE                       $500.00            $341.00
10 2002TRT036427         M3454330         IMPROPER LIGHTS                         $500.00            $197.00
11
12
13
14
15

TO THE WARDEN OF THE MONTGOMERY CITY JAIL: SUMMARY - DEFENDANT MAY BE RELEASE AS FOLLOWS:
DEFENDANT MUST POST BOND OF ANY TYPE IN THE AMOUNT OF          $500.00
-AND/OR-
DEFENDANT MAY PAY FINES AND COSTS OF  $1,574.00 OR MAY POST SONO OF ANY TYPt IN THE AMOUNT   OF     $1,500.00
-AND/OR-
DEFENDANT MUST PAY FINES AND COSTS OF $4,186.00 PE MUST POST CASH BOND IN THE AMOUNT OF             $5,000.00

                             (TOTAL PAYABLE): $5,760.00



                                                                                           COURT 009470
                    Case 2:15-cv-00463-RCL-SMD Document 241-70 Filed 01/21/20 Page 8 of 8

     '   Defendant's Name:    MCCULLOUGH, ANGELA                                      MONTGOMERY, MUNICIPAL COURT
         Social Security Number:
I        DOB:                                                                                          Magistrate /Clerk
                                        Sex:            M     Race:     B                              Date Served
         SECTION A
         Alias Warrants - COURT OFFENSES ONLY (Defendant MUST Post Bail
                                                                        of Any Form)
             Case Number           UTTC Number    Charge Description                        B
                                                                                     n                oun
          1 2011TRT007985          V3476907       DRIVING WHILE; SUSPENDE¢ 1..                        500.00
          2
             3
                                   W c'oo f                      D uJ5
                                                                    idoLu
         4
         5
         6
         7
         8
         9
     10
     SECTION B
     Alias Warrants         - NON -COURT OFFENSES (Defendant MAY Post Bail of Any Form or
                                                                                          Simili       Pay the Fine & Cost Shown)
                  Case Number          UTTC Number     Charge Description               Bond           mint      Fine & Cost
         1       2011TRT056458         N4205426        NO INSURANCE                                   500.00            $633.00
         2
         3
                 2011TRT007987
                 2011TRT007' :
                                       V3476909
                                       V3476908
                                                       NO CHILD
                                                       NO IN U"     E
                                                                           a
                                                                    T"AINT e'
                                                                                .t
                                                                                       --             500.00            $308.00
                                                                             -                        500.00            $633.00
         4
         5
                 '135}74:47;1W`_       1  4'DD  ?
                                                       A
                                                        A-!e
                                                                  t3'' -Sttir.P
                                                                                794"  =
                                                                                        .


                                                                                        1el     Mr.
         6
         7
         8
         9
    10
    11
    12
    13
    14
    15

    SECTION C
    Capias Warrants - MANDATORY FINE ($500 Cash Bail Only - Or Defendant MUST Pay Out Il Fines And Court Costs)
       Case Number           UTTC Number       Charge Description               ash B d Am       Fine     st
     1 2004CRA000391A                          FALSE STATEMENT                          00.00          $634.011
     2 20061`íT012376        M8807049          DRIVING WHILE SUSPENDED                  00.00
     3 2006TRT012375         M8807048          DRIVING WHILE SUSPENDED                  00.00
     4 2001TRT029275         M3406024          NO DRIVER LICNSE                         00.00
     5 2008TRT064789         N2099249         NO INSURANCE                              00.00
     6 2010TRT023050         N3586539          DRIVINci WHILE SUSPENDED                 00.00
     7 2010TRT023051         N3586540          NO CHILD RESTRAINT                       00.00
     8 2008TRT064788         N2099248         NO DRIVER LICENSE                         00.00
     9 2001TRT009552         M2360102         NOQQRIVER LICNSE                          00.00
    10 2002TRT036427        M3454330
                                      /.:
                                              r   RÔPR  ; LIGHTS                        00.00
    11
    12
    13
    14                                              i        JUL 2013
                                               I   <,
    15
                                                            COMMUTE
    TO THE WARDEN OF THE MONTGOMERY                         C'OAYIS   SUMMARY - DEFENDANT MAY BE RpLEASE AS FOLLOWS:
    DEFENDANT MUST POST BOND OF ANY TYPF1N1THE AMOUNT OF,_,_, $500.00
    -AND/OR-
    DEFENDANT          MI
                  PAY FINES AND COSTS OF     _ 4.00 Qg MAY POST BOND OF ANY TYPE IN THE AMOUNT OF                 $1,500.00
    -AND/OR-
    DEFENDANT MUST PAY FINES AND COSTS OF $4,186.00 Q$ MUST POST CASH SONO IN THE AMOUNTi OF                      $5,000.00

                               (TOTAL PAYABLE): $5,760.00


                                                                                                         COURT 009480
